DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.
 
  				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,5, 10, 12-15, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burcham et al. (US 10,410,241) in view of Taylor et al. (US 2015/0262199) in further view of Bailey et al. (US 2006/0123340) in further view of Gutierrez et al. (US 2014/0273822)

 	Claim 1, 12 and 19. Burcham discloses a method and system comprising:
 	presenting, by a client device, within an execution environment of an application, a third-party media stream,  the third-party media stream received by the client device from a remote host server via a network; (see for example  Col 3 lines 30-51, Col 16, line 65 – Col 17 line 11, Col 23 lines 18-30) 	 detecting, by the client device during presentation of the third-party media stream, an interaction event; (see for example Col. 3 lines 43-51, detecting an interaction) 	 transmitting, to the remote host server via the network, a description of the detected interaction event; (see for example, (col. 1, lines 55-58, discloses the one or more inputs as interactions with the ad on the swipe screen, generating an interaction report based on the
one or more inputs, and sending the interaction report to a server. Also see Col 3 lines 46-51) 	updating, by the client device a data set with data corresponding to the detected interaction event; (see for example (col. 16 lines 30-35, discloses swipe screen application 110 performs the monitoring, counting, and reporting functions. The ad interaction report may comprise counts of ad interactions, types of interactions, ad name or other ad identifier, user name or other user identifier, one or more interaction scores, and/or other data 35 about the ad interactions or inputs from the user)
 	 and providing the interaction score to the application, and performing by the application, an action based upon the interaction score; (see for example col. 26 lines 50-55 discloses generating interaction report based on the interaction score)
Burcham does not explicitly disclose wherein the application cannot verify whether a user actually engages with the third-party media stream.
However Bailey discloses wherein the application cannot verify whether a user actually engages with the third-party media stream. (see for example [0044-0049], discloses third party content such as Flash content that is displayed in a Flash application plug-in displayed within a browser application, interactions with the original third party content in the Flash application plug-in are not provided to the browser application and/or webpage application so the third party content needs to be modified to enable the tracking user interactions by the browser and/or webpage application)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Burcham to have included wherein the application cannot verify whether a user actually engages with the third-party media stream as disclosed by Bailey in order to allow the integration of media with any application.
Burcham and Bailey do not disclose generating, by applying an interaction heuristic to the data set, an interaction score indicative of a likelihood of engagement with the third-party media stream;  	However Taylor discloses generating, by applying an interaction heuristic to the data set, an interaction score indicative of a likelihood of engagement with the third-party media stream; (see for example [0140], discloses interaction analysis module determines an interaction 
score using an advanced lead scoring algorithm such that a higher lead score  corresponds to a higher interaction score.  An advanced lead scoring algorithm provides an instant score of the likelihood that a lead may be interested in a product. ) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Burcham and Bailey to include the ability to generate, by applying an interaction heuristic to the data set, an interaction score indicative of a likelihood of engagement with the third-party media stream as disclosed by Taylor.  The rationale for doing so is that Burcham discloses generating an interaction score indicative of a likelihood of engagement with the third-party media stream and that an interaction rules (heuristic) regarding combining and or weighting individual scores as well as using various thresholds are applied in column 15, lines 13-55 but does not specifically state that an application heuristic based on a number or frequency of interaction events is used, thus including such additional heuristics would provide a more precise mechanism for determining the likelihood that a user actively engaged with the advertisement.  	While the execution environment of the Adobe Flash Platform is sandboxed and Bailey specifically discloses in paragraphs [0044-0049} that interactions with the original third-party content in the Flash application plug-in are not provided to the browser application and/or webpage application (which is a sandbox), the combination of Burcham, Taylor, and Bailey do not explicitly use the term sandbox.  	However Gutierrez discloses that it is well known for an execution environment to be a sandbox environment within the application. [0018] 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Burcham, Taylor, and Bailey to have included a sandbox as disclosed by Gutierrez.  The rational for doing so is that there are a limited number of predictable ways in which interactions with the original third-party content in the Flash application plug-in are not provided to the browser application and/or webpage application and a sandbox is one such predictable way.   

 	Claim 2: Burcham, Taylor, Bailey and Gutierrez disclose the method of claim 1, comprising detecting the interaction event by intercepting the interaction event. (Col. 3 lines 43-51) Burcham

 	Claim 3, 13, and 14: Burcham, Taylor, Bailey, and Gutierrez disclose the method of claim 1, wherein the interaction event is one of:
 	a device movement event detected by a motion sensor on the client device, or a tactile input event that is one of a screen tap, a button depression, a button release, or a mouse click. (Col. 8 lines 50-60) Burcham 	
 	Claim 5, 15: Burcham, Taylor, Bailey, and Gutierrez disclose the method of claim 1, wherein the interaction heuristic is based on a number or frequency of device movement events detected during presentation of the received third-party media stream. (Col. 3 lines 26-33) Burcham 	Claim 10: Burcham, Taylor, Bailey, and Gutierrez disclose the method of claim 1, comprising transmitting the data set to a remote computing device via a network, wherein the remote computing device applies the interaction heuristic. (Col. 26 lines 3-12) Burcham  	Claim 22: Burcham, Taylor, Bailey, and Gutierrez disclose the method of claim 1, but does not explicitly disclose wherein the application being agnostic to the content of the third-party media stream comprises the application having no access to information regarding the location of the interactive elements of the third-party media stream.  	However the applicant admits that is was well-known before the effective filing date of the applicant’s invention for applications to be agnostic to the content of the third-party media stream comprises the application having no access to information regarding the location of the interactive elements of the third-party media stream.. (see for example [0013] of applicant’s specification that discloses an admission that aforementioned limitation is old and well known to a person of ordinary skill in the art) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Burcham, Taylor, Bailey and Gutierrez to have included wherein the application being agnostic to the content of the third-party media stream comprises the application having no access to information regarding the location of the interactive elements of the third-party media stream in order to allow the integration of media with any application and remain anonymous.
 	
Claims 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burcham et al. (US 10,410,241) in view of Taylor et al. (US 2015/0262199) in further view of Bailey et al. (US 2006/0123340) in further view of Gutierrez et al. (US 2014/0273822) and in view of Miura et al. (EP 2745893)

 	Claim 4, 20: : Burcham, Taylor, Bailey, and Gutierrez disclose the method of claim 1 and non-transitory computer readable medium of claim 19, wherein the interaction heuristic is based on a number of tactile input events detected during presentation of the received third-party media stream  (see for example Taylor paragraph 140). 	  Burcham, Taylor, Bailey and Gutierrez do not disclose discloses wherein the interaction heuristic is based on a number or frequency of tactile input events detected during presentation of the received third-party media stream.  However Miura discloses wherein the interaction heuristic is based on a number or frequency of tactile input events detected during presentation of the received third-party media stream [0092 and 0093] Miura 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Burcham, Taylor, Bailey and Gutierrez to have included wherein the interaction heuristic is based on a number or frequency of tactile input events detected during presentation of the received third-party media stream, in order to more precisely determine user engagement and thereby utilize the acquired information to provide relevant advertising.

Claims 6, 8, 9, 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burcham et al. (US 10,410,241) in view of Taylor et al. (US 2015/0262199) Bailey et al. (US 2006/0123340) and in view of Gutierrez et al. (US 2014/0273822) and in further view of Sakhartov et al. (US 8, 166, 500)	Claim 6, 16:  : Burcham, Taylor, Bailey, and Gutierrez disclose the method of claim 1 and system of claim 12, comprising: but does not explicitly disclose capturing a first sample of pixel states for a set of display pixels on the client device at a first time during presentation of the received third-party media stream; capturing a second sample of pixel states for the set of display pixels on the client device at a second time during presentation of the received third-party media stream; determining that at least a portion of the set of display pixels changed state between the first sample and the second sample; and updating the data set with data corresponding to the portion of the set of display pixels changed.  	However Sakhartov discloses capturing a first sample of pixel states for a set of display pixels on the client device at a first time during presentation of the received third-party media stream; capturing a second sample of pixel states for the set of display pixels on the client device at a second time during presentation of the received third-party media stream; determining that at least a portion of the set of display pixels changed state between the first sample and the second sample; and  updating the data set with data corresponding to the portion of the set of display pixels changed. (see for example Col. 5 lines 56-66 and Col 6, lines 12- 22,  discloses the changing/transitioning to different frames to show different products, which is substantial equivalent to applicant’s claim) Sakhartov
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Burcham, Taylor, Bailey and Gutierrez to have included capturing a first sample of pixel states for a set of display pixels on the client device at a first time during presentation of the received third-party media stream; capturing a second sample of pixel states for the set of display pixels on the client device at a second time during presentation of the received third-party media stream; determining that at least a portion of the set of display pixels changed state between the first sample and the second sample; and  updating the data set with data corresponding to the portion of the set of display pixels changed in order to properly and efficiently track pixel changes. 

  	Claim 8, 17: : Burcham, Taylor, Bailey, Gutierrez and Sakhartov disclose the method of claim 6 and system of claim 16, wherein the set of display pixels is a set of display pixels allocated to presentation of the third-party media stream. (Col. 5 lines 40-45) Burcham

 	Claim 9, 18: : Burcham, Taylor, Bailey, Gutierrez and Sakhartov disclose the method of claim 6 and system of claim 16, further comprising selecting the interaction heuristic responsive to the portion of the set of display pixels changed. (Col. 17 lines 42-47) Burcham
Claim  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burcham et al. (US 10,410,241) in view of Taylor et al. (US 2015/0262199) in further view of Bailey et al. (US 2006/0123340) and in view of Gutierrez et al. (US 2014/0273822) and in further view of Sakhartov et al. (US 8, 166, 500) in view of Official Notice.
	Claim 7: Burcham, Taylor, Bailey, Gutierrez, and Sakhartov disclose the method of claim 6, but does not explicitly disclose wherein the set of display pixels is a set of pixels initially selected at random. However selecting an item(e.g. pixels) randomly are well known to those of ordinary skill and Official Notice is hereby taken. For example it is known that when gather statistics advertisers will routinely grab a random sample to check advertising effectiveness. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process Burcham, Taylor, Bailey Gutierrez and Sakhartov to have included wherein the set of display pixels is a set of pixels initially selected at random, in order to determine effectiveness of engagement expressed by a numeric value.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burcham et al. (US 10,410,241) in view of Taylor et al. (US 2015/0262199) in  further view of Bailey et al. (US 2006/0123340) in view of Gutierrez et al. (US 2014/0273822) and in view of  Official Notice

 	Claim 11: Burcham, Taylor, Bailey, and Gutierrez disclose discloses the  method of claim 1, but does not explicitly disclose wherein the indicator of engagement with the third-party media stream is one of a Boolean value or a value within a predefined range. However having an indicator be a value within in a predetermined range well known to those of ordinary skill and Official Notice is hereby taken. For example it is known that indicators can be expressed numerically.  	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the process Burcham, Taylor, Bailey and Gutierrez to have included wherein the indicator of engagement with the third-party media stream is one of a Boolean value or a value within a predefined range, in order to determine effectiveness of engagement expressed by a numeric value.
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burcham et al. (US 10,410,241) in view of Taylor et al. (US 2015/0262199) in further view of Bailey et al. (US 2006/0123340) and in view of Gutierrez et al. (US 2014/0273822) and in further view of Sidi et al. (US 2009/0083631)
 	Claim 23: Burcham, Taylor, Bailey, and Gutierrez disclose the method of claim 1, but does not explicitly disclose wherein the interaction score is generated without knowledge of content presented in the third-party media stream. However Sidi discloses wherein the interaction score is generated without knowledge of content presented in the third-party media stream ((claim 2 and claim 7), discloses getting an engagement value for gated media) 	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the process Burcham, Taylor, Bailey and Gutierrez to have included wherein the indicator of engagement with the third-party media stream is one of a Boolean value or a value within a predefined range, in order to determine effectiveness of engagement for a particular media segment. 


 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot due to the updated rejection above. The applicant’s arguments are directed to the Examiner’s use of the applicant’s admission. The updated rejection above removes this rejection. 

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McDiarmid et al. (US 2010/0306270) - The virtual application client 104 may create a separate virtual environment, referred to herein as an application sandbox 106, to execute each application streamed from the virtual application server 110. The application sandbox 106 allows the components of the application software to execute in isolation from the remainder of the system.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Llana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3622                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3622